Funding for the Critical Technologies Institute
T h e D epartm ent o f D efense m ay make funds available to the N ational S cience F oundation o ut
o f m onies appropriated in the D epartm ent o f D efense A ppropriations A ct, 1991, to su p p o rt
the activities o f the C ritical Technologies Institute during the 1992 fiscal year.

May 12, 1992
M e m o r a n d u m O p in io n f o r t h e A c t in g G e n e r a l C o u n s e l
O f f ic e o f M a n a g e m e n t a n d B u d g e t

This responds to your request for our opinion whether the Department of
Defense (“DoD”) may make $5 million available to the Director of the Na­
tional Science Foundation (“NSF”) out of monies appropriated in the
Department of Defense Appropriations Act, 1991, Pub. L. No. 101-511, tit.
IV, 104 Stat. 1856, 1870 (1990) (“FY 91 Appropriations Act”). The funds
would be used to support the activities of the Critical Technologies Institute
(“the Institute”) during the current fiscal year. Although you have con­
cluded that DoD may make those monies available for this purpose,1 DoD
disagrees.2 We conclude that DoD may take those monies available for
funding the activities of the Institute.
I.
Congress established the Institute in the National Defense Authorization
Act for Fiscal Year 1991, Pub. L. No. 101-510, § 822, 104 Stat. 1485, 1598
(1990) (“FY 91 Authorization Act”) (codified as amended at 42 U.S.C. §
6686). The Institute is “a federally funded research and development center,”
42 U.S.C. § 6686(a), with a variety of duties, including the assembly and
analysis of information “regarding significant developments and trends in
technology research and development in the United States and abroad,” and
the provision of technical support and assistance to presidential science and
1 S e e Memorandum for Timothy E. Flanigan, Acting Assistant Attorney General, Office of Legal C oun­
sel, from Robert G. Damus, Acting General Counsel, Office of Management and Budget (“OM B”) (Apr. 23,
1992) (“OMB M emorandum” ).
2S e e M emorandum for Douglas R. Cox, Deputy Assistant Attorney General, Office o f Legal Counsel,
from Manuel Briskin, Deputy General Counsel (Fiscal & Inspector General), DoD (Apr. 21, 1992)
(“DoD M emorandum”).

77

technology advisers. Id. § 6686(d)(1) and (4)(A). Although Congress ini­
tially provided that the Office of Science and Technology Policy (“OSTP”)
would serve as the Institute’s sponsoring agency, see FY 91 Authorization
Act, § 822(e)(1), 104 Stat. at 1599, a 1991 amendment provided that the
Institute would operate under a sponsorship agreement with NSF. See Na­
tional Defense Authorization Act for Fiscal Years 1992 and 1993, Pub. L.
No. 102-190, § 822(c), 105 Stat. 1290, 1435 (1991) (“FY 92 Authorization
Act”) (codified at 42 U.S.C. § 6686(g)). NSF is an independent entity in the
executive branch whose responsibilities include supporting scientific and en­
gineering research, maintaining a “clearinghouse for the collection,
interpretation, and analysis of data on scientific and engineering resources,”
and providing a source of information for policy formulation by the Federal
Government. 42 U.S.C. §§ 1861, 1862(a).
In the FY 91 Authorization Act, Congress authorized $5 million, out of
DoD funds, for the Institute’s activities during its first fiscal year of opera­
tion. FY 91 Authorization Act, § 822(g)(1), 104 Stat. at 1600.3 In the FY
91 Appropriations Act, Congress appropriated a lump-sum of more than $9.1
billion for DoD research and development activities; those monies were made
available through fiscal year 1992. FY 91 Appropriations Act, tit. IV, 104
Stat. at 1870.4 The FY 91 Appropriations Act did not specifically refer to
the Institute as one of the activities or projects covered by the lump-sum
appropriation.
The Institute did not begin operations in fiscal year 1991 and, as a result,
no funds were obligated for its activities during that fiscal year. OMB
Memorandum at 5. Nonetheless, in the DoD appropriations act for fiscal
year 1992, Congress assigned new responsibilities to the Institute. See De­
partment of Defense Appropriations Act, 1992, Pub. L. No. 102-172, § 8112,
105 Stat. 1150, 1201 (1991) (“FY 92 Appropriations Act”). Shortly thereaf­
ter, Congress amended the Institute’s authorizing legislation. See FY 92
Authorization Act, § 822, 105 Stat. at 1433. The FY 92 Authorization Act
altered the Institute’s structure and revised its duties somewhat, and also
amended its funding authorization. The amended funding provision, at the
center of OMB’s dispute with DoD, reads as follows:
To the extent provided in appropriations Acts, the Secretary of
Defense shall make available to the Director of the National
’ Section 822(g)(1) provided: "Subject to such limitations as may be provided in appropriation Acts,
the Secretary o f D efense shall make available to the Director of the Office o f Science and Technology
Policy, out o f funds available for the Department of Defense, $5,000,000 for funding the activities o f the
Institute in the first fiscal year in which the Institute begins operations.”
4Congress appropriated “ [f]or expenses o f activities and agencies of the Department o f Defense (other
than the m ilitary departm ents), necessary for basic and applied scientific research, developm ent, test
and evaluation; advanced research projects as may be designated and determined by the Secretary o f
D efense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment,
as authorized by law; $9,115,699,000, to remain available for obligation until September 30, 1992.”
104 Stat. at 1870.

78

Science Foundation, out of funds appropriated for fiscal year
1991, $5,000,000 for funding the activities of the Institute.
Id. § 822(d)(1), 105 Stat. at 1435. The FY 92 Authorization Act also autho­
rized the transfer of funds previously “appropriated to any department or
agency for” the Institute to NSF for purposes of carrying out the Institute’s
activities. Id. § 822(d)(3), 105 Stat. at 1435.5
II.
You ask whether DoD may make available to NSF, out of monies appro­
priated by the FY 91 Appropriations Act, $5 million for funding the operations
of the Institute during the current fiscal year. OMB and DoD agree that the
Institute, a “research and development center” with wide-ranging responsi­
bility for collecting and analyzing science and technology data, 42 U.S.C.
§ 6686(a), (d), qualifies as a proper research and development activity for
purposes of the FY 91 Appropriations Act. OMB and DoD further agree
that $5 million of DoD’s FY 91 appropriations was available to fund the
Institute prior to enactment of the FY 92 Authorization Act. OMB Memo­
randum at 11-13; DoD Memorandum at 2. The sole issue for our resolution,
therefore, is whether the FY 92 Authorization Act created a new requirement
for a more specific appropriation for the Institute than had been made in the
FY 91 Appropriation Act. We believe it did not. Accordingly, we conclude
that DoD may make the funds available to NSF.
It is axiomatic that an agency must have legal authority to perform its
functions and, if it is to spend public monies, appropriated funds. An agency’s
legal power typically derives from its “organic” or “enabling” statute. I U.S.
General Accounting Office, Principles o f Federal Appropriations Law 2-33
(2d ed. 1991) (“Principles 2d"). Its appropriated funds of course must have
been drawn from the Treasury pursuant to a duly enacted statute in accor­
dance with Article I, Section 9 of the Constitution, which provides that “[n]o
money shall be drawn from the Treasury, but in Consequence of Appropria­
tions made by Law.”
In addition to legislation appropriating monies, Congress frequently enacts
budget “authorization” legislation, which, as the name implies, authorizes Con­
gress to appropriate monies for described purposes. Principles 2d at 2-33. “An
authorization act is basically a directive to the Congress itself which Congress is
free to follow or alter (up or down) in the subsequent appropriation act.” Id. at
2-35. Congress usually passes authorization legislation before enacting appro­
priations legislation, but sometimes the order is reversed. Id. at 2-48.
5 In the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agen­
cies Appropriations Act, 1992, Congress had appropriated roughly $6,000,000 for necessary expenses
o f OSTP. Pub. L. No. 102-139, tit. Ill, 105 Stat. 736, 766 (1991). The legislative history o f this act
suggests that Congress intended roughly $1.6 million in additional funds for the Institute. H.R. Conf.
Rep. No. 226, 102d Cong., 1st Sess. 48-49 (1991).

79

It is also axiomatic that Congress may make a lump-sum appropriation
covering a wide range of activities without specifying precisely the objects
to which the appropriation may be applied. See TVA v. Hill, 437 U.S. 153,
164 n.14 (1978) (noting that TVA projects are funded from lump-sum appro­
priations “without the need for specific congressional authorization”);
International Union, United Auto., Aerospace & Agric. Implement Workers
o f America v. Donovan, 746 F.2d 855, 861 (D.C. Cir. 1984) (Scalia, J.) (“[a]
lump-sum appropriation leaves it to the recipient agency (as a matter of law,
at least) to distribute the funds among some or all of the permissible objects
as it sees fit”) (footnote omitted), cert, denied, 474 U.S. 825 (1985). As we
advised OMB more than a decade ago, “[i]f the activity or function is one
which Congress has elsewhere given the agency authority to perform, its
funding does not depend upon its being singled out for specific mention
each year in the appropriation progress.” Letter for Michael J. Horowitz,
Counsel to the Director, OMB, from Theodore B. Olson, Assistant Attorney
General, Office of Legal Counsel, at 3-4 (Sept. 18, 1981). A rule requiring
greater specificity in appropriations would create extreme obstacles for the
functioning of the Federal Government. See id. at 4; U.S. General Account­
ing Office, Principles of Federal Appropriations Law 5-94 (1st ed. 1982)
(“Principles 1st"). As the General Accounting Office has recognized, “as
the Federal budget has grown in both size and complexity, a lump-sum ap­
proach has become a virtual necessity. . . . [A]n appropriation act for an
establishment the size of the Defense Department structured solely on a
line-item basis would rival the telephone directory in bulk.” Id.
Applying these principles here, we conclude that DoD may make the
monies in question available to NSF for purposes of funding the Institute
during the current fiscal year. In the FY 91 Appropriations Act, Congress
appropriated a lump-sum of more than $9.1 billion, available for obligation
through fiscal year 1992, for research and development activities by DoD.
FY 91 Appropriations Act, tit. IV, 104 Stat. at 1870. See supra p. 78. The
FY 91 Authorization Act clearly contemplated that DoD could make $5 mil­
lion of its $9.1 billion research and development appropriation available for
the Institute. The act states that the Secretary of Defense “shall make avail­
able” the funds in the first fiscal year that the Institute begins its operations.
FY 91 Authorization Act, § 822(g)(1), 104 Stat. at 1600. This direction is
qualified only with the phrase “[s]ubject to such limitations as may be pro­
vided in appropriation Acts.” Id. The FY 91 Appropriations Act did not
mention the Institute and contained no applicable limitations. Therefore, in
light of the general principles of appropriation law discussed above, the $5
million was available for the Institute.
The legislative history, although not controlling, supports this understand­
ing of the FY 91 statutes. See Statement on Signing the Department of
Defense Appropriations Act, 1991, II Pub. Papers of George Bush 1558 (1990)
(distinguishing between an unenacted annex to the conference report and the
law itself). A table in the conference report accompanying the FY 91
80

Appropriations Act demonstrates that the conferees envisioned that DoD would
expend $5 million of the $9.1 billion lump-sum appropriation for research
and development on the Institute. See H.R. Conf. Rep. No. 938, 101st Cong.,
2d Sess. 116 (1990). The report prepared by the Senate Committee on Ap­
propriations demonstrates the same understanding. See S. Rep. No. 521,
101st Cong., 2d Sess. 235 (1990) (“[a]s approved by the full Senate, the
Committee adds $5,000,000 to the budget for” the Institute).6
Although OMB and DoD do not dispute that the FY 91 Authorization
Act, which authorized appropriation of funds for the Institute “[s]ubject to
such limitations as may be provided in appropriation Acts,” FY 91 Authori­
zation Act, § 822(g)(1), 104 Stat. at 1600, authorized appropriation of the
funds for the Institute despite the lack of a specific line-item appropriation,
DoD contends that amendments made by the FY 92 Authorization Act now
prohibit it from making those monies available to NSF. DoD Memorandum
at 1-2. Among other changes, the FY 92 Authorization Act changed the
introductory phrase of the funding provision to read: “[t]o the extent pro­
vided in appropriations Acts.” FY 92 Authorization Act, § 822(d)(1), 105
Stat. at 1150, 1435, quoted supra pp. 78-79. DoD argues that phrase re­
quires a specific appropriation for the Institute. As a consequence, DoD
concludes that neither the lump-sum appropriation for research and develop­
ment activities in the FY 91 Appropriations Act, nor the earmarking table in
the 1991 conference committee report, is sufficient to provide DoD with the
authority to make the $5 million available to NSF. DoD Memorandum at 2.
The FY 92 Appropriations Act makes no specific reference to the Institute.
We disagree with DoD that the text of the FY 92 Authorization Act re­
quires a specific line-item appropriation. The FY 92 Authorization Act
authorized $5 million for the Institute “[t]o the extent provided in appropria­
tions Acts.” Although to “provide” may mean, as DoD apparently interprets
it, “to make a proviso or stipulation,” Webster’s Ninth New Collegiate Dic­
tionary 948 (1986), it may also mean, more generally, “to make preparation
to meet a need.” Id. The FY 92 Authorization Act authorized the funds
“[t]o the extent provided in appropriations Acts,” and the FY 91 Appropria­
tions Act, we believe, so “provided” — albeit in general, not specific, terms.
As we have explained, it is a fundamental principle of appropriations law,
‘ Two events following enactment of the FY 91 statutes are suggestive. In considering the FY 92
Appropriations Act, the Senate adopted language, later deleted without explanation by the conference
com m ittee, expressly stating “[tjhat of the funds appropriated for fiscal year 1991 under the heading
‘Research, Development, Test and Evaluation, Defense Agencies,' $5,000,000 shall be obligated for the
Critical Technologies Institute within 90 days after enactment of [the] Act.” 132 Cong. Rec. 13,442
(daily ed. Sept. 23, 1991). S ee a ls o S . Rep. No. 154, 102d Cong., 1st Sess. 337 (1992). In addition, the
House Committee on Appropriations is currently considering a proposal to rescind, from monies made
available under the FY 91 Appropriations Act $4.9 million from the Institute’s funding. House Comm,
on Appropriations, 102d Cong., 2d Sess. (Comm. Print 1992). Both suggest a clear understanding on
the part o f Congress that the $5 million had been appropriated for the Institute, although we accord this
“subsequent legislative history” minimal weight. See C o n su m er Prod. S a fe ty C om m 'n v. G T E S ylvania,
Inc., 447 U S. 102, 118 n.13 (1980); Sullivan v. F inkelstein, 496 U.S. 617, 631-32 (1990) (Scalia, J.,
concurring in part).

81

repeatedly enunciated by the Comptroller General, that Congress is not re­
quired to enact a specific appropriation for a program. See Principles 1st at
5-94 to 5-103 (citing opinions). A lump-sum appropriation covering the
general category is sufficient. See supra p. 80. There is nothing in the text
of section 822(d)(1) that alters this principle.7
Such an interpretation does not, as DoD claims, render the introductory
clause of section 822(d)(1) a nullity. First, the statute would not have “ex­
actly the same meaning” with or without the introductory clause. Cf. DOD
Memorandum at 3. The introductory clause makes clear that the act merely
authorizes funds, and that a further appropriation is required. This reading
is thus consistent with the distinction between authorization and appropria­
tion legislation. See supra p. 79. Second, such an interpretation does not
render “meaningless” the change in the introductory clause from the FY 91
Authorization Act to the FY 92 Authorization Act. Cf. DoD Memorandum at
3. DoD is correct that section 822(d)(1), referring as it did to the 1991
appropriation, did not contemplate a future or concurrent appropriation. It is
for just this reason, however, that the change in locution makes sense. The
FY 91 Authorization Act was considered in Congress at the same time as the
FY 91 Appropriations Act, and both passed Congress on the same day. There­
fore, when Congress made the authorization “[sjubject to such limitations as
may be provided in appropriation Acts,” it was unclear whether any such
limitations would be imposed. By contrast, section 822(d)(1) in the FY 92
Authorization Act specifically referred back to the previous year’s appropria­
tions. Hence in passing the FY 92 Authorization Act, Congress knew that
the relevant appropriations act, i.e., the FY 91 Appropriations Act, contained
no “such limitations.” Therefore, although it made sense to condition the
authorization in the fall of 1990 on “such limitations,” not knowing whether
there would be any, it would have been illogical to repeat the phrase in the
amended authorization in the fall of 1991. The substituted language reflects
this fact.
By contrast, DoD’s interpretation of the introductory clause would render
all of section 822(d)(1) a nullity. The appropriation for fiscal year 1991, the
only appropriation to which section 822(d)(1) refers, had been enacted nearly
a year before the FY 92 Authorization Act, and without a specific reference
to the Institute. As a consequence, DoD’s insistence on a specific appropria­
tion would eliminate the availability of the funds altogether: section 822(d)(1)
would command the Secretary of Defense to make available funds that the
section, by its terms, simultaneously would render unavailable. Under DoD’s
interpretation, Congress would have enacted an internally inconsistent provi­
sion with no operative effect. Of course, it is fundamental that a statute
7DoD suggests that had Congress meant “within the amounts provided in an appropriation A c t/' it
could have said so. DoD Memorandum at 2. However, Congress could have just as easily stated “to the
extent s p e c ifie d in appropriations Acts” o r even more simply achieved the result that DoD argues it
intended -- prohibiting the use o f the 1991 appropriation for the Institute — by doing so expressly. See
OM B M em orandum at 16.

82

must be construed, if possible, so that no part of it is made inoperative or
superfluous. Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,
358 (1991); United States v. Menasche, 348 U.S. 528, 538-39 (1955); 2A
Norman J. Singer, Sutherland on Statutes and Statutory Construction § 46.06
(5th ed. 1992).
Further, DoD suggests that the “[t]o the extent provided” clause elimi­
nated the funds that DoD concedes were available under the FY 91 Acts,
relying on Comptroller General and Office of Legal Counsel opinions that
concern a similar phrase in section 207 of the Equal Access to Justice Act
(“EAJA”), 5 U.S.C. § 504 note.8 DoD suggests that those opinions support
the contention that the phrase “[t]o the extent provided in appropriations Acts”
requires a specific appropriation for the Institute. DoD Memorandum at 3.
That supposition is rebutted by the opinions themselves. First, the text of
section 207 of EAJA presents a significantly different question of interpreta­
tion than the provision at issue here. Section 207 states that payment of
certain judgments is authorized “only to the extent and in such amounts as
are provided in advance in appropriation Acts.” The limiting clause in sec­
tion 207 does not read, as the present statute does, “to the extent provided
in” appropriations acts, but rather “to the extent and in such amounts as are
provided . . . in appropriations Acts.” (Emphasis supplied). That additional
phrase certainly requires a greater degree of precision than “to the extent
provided” would alone, so that even if section 207 requires a specific lineitem appropriation, the provision at issue here would not necessarily require
the same.
Second, the “to the extent . . . provided” clause in section 207 of EAJA
does not, as interpreted in the cited opinions and others, require a specific
line-item appropriation. As those opinions explain, the concern motivating
section 207’s clause was not whether a line-item appropriation rather than a
lump-sum appropriation was required, but instead whether an appropriation
was necessary at all. Section 207 was prompted by an effort on the House
floor to have the EAJA bill ruled out of order because it contained appro­
priations, in violation of House rules. Section 207, and especially its “to the
extent . . . provided” language, was added to make clear that the bill merely
authorized funds, but did not appropriate them. Therefore, funds previously
appropriated to pay certain judgments could not be utilized to pay other fees
and judgments for which appropriations were authorized by the bill without
“additional congressional action in the form of legislation.” Olson Memo­
randum, 6 Op. O.L.C. at 209.9 The Comptroller General reached essentially
the same conclusion.10 See 62 Comp. Gen. at 698; 63 Comp. Gen. at 263.
' See DoD Memorandum at 3 (citing 63 Comp. Gen. 260 (1984); 62 Comp. Gen. 692 (1983); and
P a ym en t o f A tto rn ey Fee Aw ards A g a in st the U nited States U nder 28 U .S.C. § 2412(b), 7 Op. O.L.C. 180
(1983). S e e also F u n d in g o f A tto rn e y Fee Aw ards U nder th e E q u a l A c c e ss to J u stice A c t, 6 Op. O.L.C.
204 (1982) (“Olson Memorandum”).
9 Although the O lson M emorandum did suggest that a specific appropriation or an am endm ent o f
section 207 would be sufficient, 6 Op. O.L.C. at 209 n.10, it did not state that such actions were the
Continued

83

DoD also cites an unpublished decision of the Comptroller General sug­
gesting that statutory language authorizing payments ‘“to the extent provided
in appropriations acts’” in another statute requires a “specific reference to
the payments in an appropriation act.” Memorandum from the Comptroller
General to the Honorable Edolphus Towns, U.S. House of Representatives,
No. B-230775, 1988 WL 227669 at 1 (C.G. 1988)." This decision seems
inconsistent with the principles discussed in other GAO publications, see
supra p. 79, the Comptroller General opinions concerning EAJA, discussed
above, and other Comptroller General decisions. See, e.g., Matter of Depart­
ment of Transportation — Allocation of Lump-Sum Appropriation for Pipeline
Safety Programs, No. B-222853, 1987 WL 102908 (C.G. 1987). The deci­
sion cited by DoD may be explained by a rather strong indication in the
legislative history of the act at issue in that decision that Congress had in­
tended to exclude the funds in question from the applicable lump-sum
appropriation. In any event, as noted above, see supra note 10, we are not
bound by decisions of the Comptroller General.

CONCLUSION
We conclude that pursuant to the statutory authorities DoD may make $5
million of monies appropriated to DoD by the FY 91 Appropriations Act
available for funding the activities of the Institute during the current fiscal
year.
DOUGLAS R. COX
Deputy Assistant Attorney General
Office o f Legal Counsel

’(....continued)
exclusive m eans to accom plish that purpose, nor was it addressed to that issue.
‘“D ecisions o f the Com ptroller General, an agent of Congress, are o f course not binding on the execu­
tive branch. S e e M em orandum for Donald B. Ayer, Deputy Attorney General, from J. Michael Luttig,
Principal D eputy A ssistant Attorney General, Office o f Legal Counsel, R e: D ep a rtm en t o f E nergy
R e q u e s t to U se th e J u d g m e n t Fund fo r S e ttle m en t o f F e rn a ld L itigation at 8 (Dec. 18, 1989). Such
opinions are often instructive, however, on issues of appropriations law.
"D o D cites this unpublished decision in support of w hat DoD asserts is its consistent practice of
interpreting the phrase “to the extent provided in an appropriation act" to require a specific appropria­
tion. We do not here address whether such an interpretation would be correct in other circum stances,
for exam ple in the absence o f authorization and a previous appropriation made for the same purpose.
Obviously, the phrase m ust be read in context. See, e .g ., M cC arthy v. Bronson, 500 U.S. 136, 139
(1991) (“ [S]tatutory language must always be read in its proper context. ‘In ascertaining the plain m ean­
ing o f [a] statute, the court m ust look to the particular statutory language at issue, as well as the language
and design o f the statute as a whole.' K M a r t C orp. v. C artier, Inc., 486 U.S. 281, 291 (1988)."). In any
event, w e address today only the specific questions posed by the Institute legislation.

84